

MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT






                    February 11, 2009








In accordance with the terms of the MDU Resources Group, Inc. Long-Term
Performance-Based Incentive Plan (the “Plan”), pursuant to action of the
Compensation Committee of the Board of Directors of MDU Resources Group, Inc.
(the “Committee”), MDU Resources Group, Inc. (the “Company”) has  granted to you
(the “Participant”) an opportunity to receive an annual incentive award for
calendar year 2009 (the “Award”), subject to the terms and conditions set forth
in this Award Agreement (including Annexes A and B hereto and all documents
incorporated herein by reference), as set forth below:


Target Award:
 
 $[  ] (the “Target Award”)
 
Performance Measures:
 
Earnings Per Share (weighted 50%) and Return on Invested Capital (weighted 50%)
(collectively, the "Performance Measures")
 
Performance Period:
 
January 1, 2009 through December 31, 2009 (the "Performance Period")
 
THE AWARD IS SUBJECT TO FORFEITURE AS PROVIDED HEREIN.



Further terms and conditions of the Award are set forth in Annexes A and B
hereto, which are integral parts of this Award Agreement.

 
 

--------------------------------------------------------------------------------

 

All terms, provisions and conditions applicable to the Award set forth in the
Plan and not set forth in this Award Agreement are hereby incorporated herein by
reference.  To the extent any provision hereof is inconsistent with a provision
of the Plan, the provision of the Plan will govern.  The Participant hereby
acknowledges receipt of a copy of this Award Agreement, including Annexes A and
B hereto, and a copy of the Plan and agrees to be bound by all the terms and
provisions hereof and thereof.


            MDU RESOURCES GROUP, INC.






            By:  ______________________


             Thomas Everist
             Chairman of the
             Compensation Committee




Agreed:
 




______________________

Participant





 
 

--------------------------------------------------------------------------------

 

ANNEX A


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT


It is understood and agreed that the Award evidenced by the Award Agreement to
which this is annexed is subject to the following additional terms and
conditions.


1.           Nature of Award.  The Award represents the opportunity to receive
an annual incentive award if certain targeted performance goals are achieved
during the Performance Period.


2.           Determination of Annual Incentive Award.  The amount of the annual
incentive award earned, if any, pursuant to this Award Agreement shall be equal
to a percentage of the Target Award, with such percentage determined by the
Committee in accordance with Annex B hereto; provided, however, that the
Committee may, in its discretion, reduce the annual incentive award based on the
Participant's individual performance (as determined by the Committee) during the
Performance Period.


3.           Payment.  Payment of any annual incentive award earned pursuant to
this Agreement shall be made in cash in a lump sum.  Unless the Participant has
elected to defer receipt of the annual incentive award in accordance with an
applicable deferral arrangement, payment will be made as soon as practicable
(but not later than the next March 10th) following the Committee's certification
of the achievement of the Performance Measures and determination of the
Participant's annual incentive payment pursuant to Section 2 hereof.


4.           Termination of Employment.  Notwithstanding anything contained
herein to the contrary, except as the Committee may otherwise determine, in
order to be eligible to receive an annual incentive award under this Award
Agreement, the Participant must remain in the employ of the Company through the
Performance Period.

 
 

--------------------------------------------------------------------------------

 

5.           Unusual or Nonrecurring Events.  Unless otherwise determined by the
Committee, the Performance Measure targets shall be adjusted to take into
account unusual or nonrecurring events affecting the Company, a Subsidiary or a
division or business unit, or the financial statements thereof, or changes in
applicable laws, regulations or accounting principles to the extent such unusual
or nonrecurring events or changes in applicable laws, regulations or accounting
principles otherwise would result in dilution or enlargement of the annual
incentive award intended to be provided hereunder; provided, however, that such
adjustment shall be made in a manner that will not cause the Award to fail to
qualify as performance-based compensation for purposes of Section 162(m)(4)(C)
of the Code.


6.           Tax Withholding.  The Committee shall have the power and the right
to deduct or withhold from any annual incentive award earned pursuant to this
Award Agreement an amount sufficient to satisfy any Federal, State and local
taxes (including the Participant's FICA obligations) required by law to be
withheld.


7.           Ratification of Actions.  By accepting the Award or other benefit
under the Plan, the Participant and each person claiming under or through him
shall be conclusively deemed to have indicated his acceptance and ratification
of, and consent to, any action taken under the Plan or the Award by the Company,
its Board of Directors, or the Committee.


8.           Definitions. Capitalized terms not otherwise defined herein or in
the Award Agreement shall have the meanings given them in the Plan.


9.           Governing Law and Severability. To the extent not preempted by
Federal law, the Award Agreement will be governed by and construed in accordance
with the laws of the State of Delaware, without regard to conflicts of law
provisions.  In the event any provision of the Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Award Agreement, and the Award Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 
 

--------------------------------------------------------------------------------

 

10.           No Rights to Continued Employment.  This Award Agreement is not a
contract of employment.  Nothing in the Plan or in this Award Agreement shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the Participant's employment at any time, for any reason or no reason,
or confer upon the Participant the right to continue in the employ of the
Company or a Subsidiary.

 
 

--------------------------------------------------------------------------------

 



ANNEX B


TO


MDU RESOURCES GROUP, INC.
LONG-TERM PERFORMANCE-BASED INCENTIVE PLAN


ANNUAL INCENTIVE AWARD AGREEMENT






[2009 Approved Performance Measures]





 
 

--------------------------------------------------------------------------------

 
